Title: From Benjamin Franklin to Gentlemen at Nantes, 22 February 1779
From: Franklin, Benjamin
To: Gentlemen at Nantes


Gentlemen
Passy. Febry. 22. 1779
I have order’d Capt. Landais Commander of the Alliance of 36 Guns now at Brest, to get ready with all possible dispatch to return to America; taking under his Protection all Vessels that may be bound thither. He will be ready, I understand in about 15 Days & has Orders to inform you of the Rendezvous. I have the Honor to be &c.
Mrs. Lloyd, Blake, Wharton, Ross, Thompson, Gilbank, Ogilvie, Robison, Mease, Joyner, Johnson, Brooke & other Gn. at Nantes.
